 Case 2:20-cv-00229-JNP-JCB Document 2 Filed 04/06/20 PageID.2 Page 1 of 3




Gregory M. Constantino, (6853 UT)
Constantino Law Office, P.C.
8537 South Redwood Road, Suite D
West Jordan, UT 84088
(801) 748-4747 or (877) 318-4747
FAX: (801) 748-4713
greg@constantinolaw.com

Attorney for Defendant DUKE CAPITAL LLC


                           UNITED STATES DISTRICT COURT

                       DISTRICT OF UTAH, CENTRAL DIVISION


 SARAH CASTILLO and VITORIA                     NOTICE OF REMOVAL
 SVENSSON, on behalf of Plaintiff and
 Class,                                         Case No.: 2:20-cv-00229

              Plaintiff,                        Judge: Jill N. Parrish
 vs.
                                                [State Court Case No. 200901994
 DUKE CAPITAL LLC,
                                                Hon. Royal I. Hansen]
              Defendant.



       PLEASE TAKE NOTICE that Defendant DUKE CAPITAL LLC, hereby removes

to this Court the Utah State Court action described below.

       1.    On or about March 11, 2020, an action was commenced by Plaintiff in the

Utah Third Judicial District Court, County of Salt Lake, Department of Salt Lake City.

The action was entitled Sarah Castillo and Vitoria Svensson, and Class, v. Duke Capital

LLC, case no. 200901994. A copy of the Utah Third District Court Docket is attached

hereto as Exhibit A.


                                            1
 Case 2:20-cv-00229-JNP-JCB Document 2 Filed 04/06/20 PageID.3 Page 2 of 3




       2.     Defendant FORSYTHE FINANCE, LLC was served with a summons in

the State of Utah on March 18, 2020 and received a copy of Plaintiff’s Complaint on the

same date. Pursuant to 28 U.S.C. § 1446(b), this Notice has been timely filed. A copy of

the Summons and Complaint are attached hereto as Exhibit B.

       3.     Defendant has not filed an Answer or other responsive pleading to this

Complaint. See Utah Third District Court Docket, Exhibit A.

       4.     In his complaint, Plaintiff alleges multiple causes of action arising under 15

U.S.C. § 1692, (commonly known as the Fair Debt Collection Practices Act), as well as

related Utah state law claims.

       5.     This action is a civil action of which this Court has original jurisdiction

under 28 U.S.C. § 1331 and supplemental jurisdiction under 28 U.S.C. § 1367, and is one

which may be removed to this Court by Defendant DUKE CAPITAL LLC pursuant to

the provision of 28 U.S.C. § 1441(b) in that is arises under the laws of the United States,

15 U.S.C. § 1692 et. seq.

       6.     Other than Defendant DUKE CAPITAL LLC, there are no other

Defendants in the action. Thus, all the Defendants in the action have been served.

       7.     Defendant DUKE CAPITAL LLC reserves all defenses, including, but not

limited to, those under Federal Rules of Civil Procedure 12(b), and do not waive said

defenses by filing this Notice of Removal.

       DATED this 6th day of April 2020.

              /s/ Gregory M. Constantino
              Gregory M. Constantino


                                              2
 Case 2:20-cv-00229-JNP-JCB Document 2 Filed 04/06/20 PageID.4 Page 3 of 3




CERTIFICATE OF DELIVERY



I, the undersigned, hereby certify that, pursuant to Rule 5(b) of the Fed. R. of Civ. Proc.,

that on April 6, 2020, a true and accurate copy of the foregoing NOTICE OF REMOVAL

was delivered by e-mail to the following:

Daniel M. Baczynski
BACZYNSKI LAW, PLLC
12339 S. 800 E. Ste. 101
Draper UT 84020
dan@bskilaw.com

Tyler B. Ayres
AYRES LAW FIRM
12339 S. 800 E. Ste. 101
Draper UT 84020
Tyler@AyersLawFirm.com


/s/ Gregory M. Constantino




                                              3
